Citation Nr: 0428038	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  01-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to 
September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Detroit, 
Michigan which denied service connection for a psychiatric 
disorder, to include depression. 

The Board entered a decision on April 3, 2003, denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include depression.
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in December 2003, the Court 
ordered that the April 3, 2003, Board decision be vacated and 
the matter remanded for further adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Although no psychiatric disorder is shown at enlistment, 
the evidence clearly and unmistakably shows the existence of 
a psychiatric disorder prior to service.

3.  There is no evidence of an increase in disability level 
in the veteran's psychiatric disorder in service and no 
competent evidence of a nexus between the veteran's current 
psychiatric disorder and his period of active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2001 Statement of the Case and August 2004 
Supplemental Statement of the Case, and July 2004 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in July 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  In August 2004, the veteran, through his 
representative, indicated that he had no additional arguments 
or evidence to submit.

Factual Background

The veteran served on active duty from August 1985 to 
September 1991.  

Associated with the service medical records are reports from 
the Lafayette Clinic reflecting inpatient treatment from 
February 1980 to August 1980 for an undersocialized conduct 
disorder, unaggressive type.  The veteran was transferred 
from that facility to a Teen Ranch, where he remained until 
June 1982.  His problems were described as poor social skills 
and depressive symptoms.  

A review of his service medical records shows that on 
clinical evaluation of his entrance examination in May 1985, 
and on clinical evaluation of his five-year annual 
examination in July 1990, his psychiatric status was listed 
as normal.  A July 1990 Report of Medical History noted the 
veteran's complaints of depression and excessive worry.  The 
veteran explained that he was worried about being overweight.  
He related that he had received 6 months of mental health 
treatment as a teenager. On August 1991 separation medical 
examination, his psychiatric status was again listed as 
normal.  Of particular note is the veteran's August 1991 
report of medical history, performed in conjunction with his 
separation examination in August 1991, which described 
depression for six months but the examiner noted that it was 
resolved.  Remaining service medical records are negative for 
symptoms of, treatment, or diagnosis of a psychiatric 
disorder.

VA outpatient treatment records dated December 1992 to 
September 1999 show the veteran gave a history of 
hospitalization as a teenager at Lafayette Clinic and a teen 
ranch, following family problems, school problems and 
stealing.  In a progress note dated October 1992, he was 
diagnosed with depression.  In a December 1992 treatment 
note, he complained of chronic depression, which was present 
since his teenage years.  He was diagnosed was dysthymia-
primary type-early onset.  In an April 1995 progress note, 
the veteran reported he was depressed and his concentration 
was disturbed.  The diagnosis was dysthymia.  An October 1998 
progress note reflects that the veteran underwent a 
depression screening, which turned out positive.  A November 
1998 progress note reflects an Axis I diagnosis of adjustment 
reaction, mixed emotions.

 In November 2000, the veteran submitted a claim for service 
connection for depression and a nervous condition.  He 
reported he was treated for depression in 1986 while in 
Germany.     

During a June 2001 VA examination for mental disorders, the 
veteran reported when he got out of the service he heard 
voices in his head such as a sergeant hollering at him.  He 
also stated he could not think straight half of the time.  He 
described obsessive-type preoccupations and fears such as 
being degraded, yelled at, or humiliated while working.  He 
reported feeling depressed a lot.  The Axis I diagnosis was 
dysthymia.  A current Global Assessment of Functioning (GAF) 
score of 75 was assigned.  
     
By a statement dated August 2001, the veteran asserted that 
while in the military he subjected himself to unnecessary 
mental stress.  When he came out of the military he was a 
different person and was depressed.  He heard voices, worried 
and felt nervous.  Prior to joining the military he did not 
experience these symptoms.  

During his October 2002 personal hearing, the veteran 
indicated he was undergoing psychiatric treatment.  The 
undersigned Board Member held the record open for an extra 60 
days to allow the veteran an opportunity to present this 
evidence in support of his claim.  No additional evidence was 
submitted.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).   Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.    Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.   Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  The presumption is 
applicable for veterans who served 90 days or more during a 
period of war or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that service connection must be denied for an 
acquired psychiatric disorder, to include depression.  The 
first post service medical evidence of a psychiatric disorder 
is dated in 1992.  The veteran has not submitted any lay 
statements from others indicating he suffered from a 
psychiatric disorder in service or since service.  
Accordingly, there is no basis for establishing service 
connection on the basis of post-service continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 496-97.  Moreover, the Board finds no competent evidence 
that relates the veteran's psychiatric disorder to service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The Board acknowledges that the veteran 
argues that while in service he received treatment in Germany 
for his psychiatric disorder.  But after a thorough VA 
review, it was evidenced in a March 2003 statement from the 
VA that those documents were not located.  

In this case, a psychiatric disorder is not shown on the 
veteran's enlistment examination.   However, private 
treatment records associated with the service medical records 
demonstrates that the veteran underwent treatment prior to 
service for an undersocialized conduct disorder, unaggressive 
type.  The Board finds that this evidence clearly and 
unmistakably establishes the existence of psychiatric 
disorder prior to service.  Therefore, the veteran is not 
presumed to have been in sound mental health at entrance.  38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Because a psychiatric disorder existed prior to service, 
service connection may be established only if the disorder 
was aggravated during service.  Thus, the Board must 
determine whether there was an increase in disability from 
the psychiatric disorder during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Considering the evidence of record, 
the Board finds no increase in psychiatric disability in 
service.   First, service medical records reflect no finding 
of psychiatric disorder.  Although, the veteran's report of 
medical history in August 1991, notes depression for six 
months, the examiner found that it was resolved and no other 
psychiatric abnormalities were noted.  Thus, the Board cannot 
conclude that the veteran's disorder underwent any increase 
in disability in service.  VA law and regulations provide for 
a determination of aggravation when there is evidence of 
increase in disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Therefore, in the absence of evidence 
showing an increase in psychiatric disability in service, 
service connection may not be established.  

As there is no medical or lay evidence of an in-service 
psychiatric disorder or evidence of worsening of that 
disorder in service , the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
depression.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include depression is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



